[Cite as State v. Patton, 2017-Ohio-1197.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 2016-CA-37
                                                   :
 v.                                                :   Trial Court Case No. 2016-CR-70
                                                   :
 PAUL W. PATTON                                    :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                             OPINION

                             Rendered on the 31st day of March, 2017.

                                              ...........

MEGAN M. FARLEY, Atty. Reg. No. 0088515, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Fourth Floor, Springfield, Ohio
45502
      Attorney for Plaintiff-Appellee


JOYCE M. DEITERING, Atty. Reg. No. 005776, 8801 North Main Street, Suite 200,
Dayton, Ohio 45415
      Attorney for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                        -2-




       {¶ 1} Defendant-appellant, Paul W. Patton, appeals from his conviction in the Clark

County Court of Common Pleas after pleading guilty to one count of breaking and

entering.   In support of his appeal, Patton contends that his guilty plea was not

knowingly, intelligently, and voluntarily entered. Patton also contends that his conviction

is against the manifest weight of the evidence. For the reasons outlined below, the

judgment of the trial court will be affirmed.



                            Facts and Course of Proceedings

       {¶ 2} On February 16, 2016, the Clark County Grand Jury returned an indictment

charging Patton with one count of breaking and entering in violation of R.C. 2911.13(A),

a felony of the fifth degree. Following his indictment, Patton appeared before the trial

court on April 15, 2016, and pled guilty to the breaking and entering charge. On May 10,

2016, the trial court sentenced Patton to twelve months in prison to be served

consecutively to a sentence Patton received in Clark County Case No. 2015-CR-0201.

Patton now appeals from his conviction, raising two assignments of error for this court’s

review.



                                First Assignment of Error

       {¶ 3} Patton’s First Assignment of Error is as follows:

       THE TRIAL COURT ERRED IN ACCEPTING THE DEFENDANT-

       APPELLANT’S UNKNOWING AND INVOLUNTARY GUILTY PLEA.

       {¶ 4} Under his First Assignment of Error, Patton contends that he did not
                                                                                           -3-


knowingly, intelligently, and voluntarily enter his guilty plea because the trial court failed

to establish that he had a full understanding of the constitutional rights he was waiving

upon pleading guilty.      Specifically, Patton contends that his tenth-grade level of

education prevented him from understanding the trial court’s allegedly “lengthy” and

“barely comprehensible” explanation of rights. Patton also contends that the trial court

failed to notify him that the State would have to prove beyond a reasonable doubt every

element of the breaking and entering offense at trial in order to find him guilty. Patton

further contends that the trial court failed to ensure that he understood the effect of his

guilty plea.

       {¶ 5} In order to be constitutionally valid and comport with due process, a guilty

plea must be entered knowingly, intelligently, and voluntarily. State v. Bateman, 2d Dist.

Champaign No. 2010CA15, 2011-Ohio-5808, ¶ 5, citing Boykin v. Alabama, 395 U.S. 238,

89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969). “ ‘In considering whether a guilty plea was

entered knowingly, intelligently and voluntarily, an appellate court examines the totality of

the circumstances through a de novo review of the record to ensure that the trial court

complied with constitutional and procedural safeguards.’ ” (Emphasis sic.) State v.

Redavide, 2d Dist. Montgomery No. 26070, 2015-Ohio-3056, ¶ 10, quoting State v.

Barner, 4th Dist. Meigs No. 10CA9, 2012-Ohio-4584, ¶ 7.

       {¶ 6} “In order for a plea to be knowing, intelligent, and voluntary, the trial court

must comply with Crim.R. 11(C).” (Citation omitted.) State v. Russell, 2d Dist. Clark

No. 10-CA-54, 2011-Ohio-1738, ¶ 6. “Crim.R. 11(C) governs the process that a trial

court must use before accepting a felony plea of guilty or no contest.” State v. Veney,

120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 8. “By following this rule, a
                                                                                           -4-

court ensures that the plea is knowing, intelligent, and voluntary.” State v. Cole, 2d Dist.

Montgomery No. 26122, 2015-Ohio-3793, ¶ 12, citing Redavide at ¶ 12.

       {¶ 7} Pursuant to Crim.R. 11(C)(2), the trial court may not accept a defendant’s

guilty plea without first addressing the defendant personally and:

       (a) Determining that the defendant is making the plea voluntarily, with

       understanding of the nature of the charges and of the maximum penalty

       involved, and if applicable, that the defendant is not eligible for probation or

       for the imposition of community control sanctions at the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant

       understands the effect of the plea of guilty or no contest, and that the court,

       upon acceptance of the plea, may proceed with judgment and sentence.

       (c) Informing the defendant and determining that the defendant understands

       that by the plea the defendant is waiving the rights to jury trial, to confront

       witnesses against him or her, to have compulsory process for obtaining

       witnesses in the defendant’s favor, and to require the state to prove the

       defendant’s guilt beyond a reasonable doubt at a trial at which the

       defendant cannot be compelled to testify against himself or herself.

       {¶ 8} “The trial court must strictly comply with Crim.R. 11(C)(2)(c), as it pertains to

the waiver of constitutional rights.” Russell at ¶ 7, citing State v. Clark, 119 Ohio St. 3d
239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31.            However, the trial court need only

substantially comply with the non-constitutional notifications required by Crim.R.

11(C)(2)(a) and (b). Cole at ¶ 12, citing State v. Nero, 56 Ohio St. 3d 106, 108, 564
N.E.2d 474 (1990).      “Substantial compliance means that under the totality of the
                                                                                           -5-


circumstances the defendant subjectively understands the implications of his plea and

the rights he is waiving.” (Citations omitted.) Nero at 108.

       {¶ 9} After a thorough review of the record, we find that the trial court strictly

complied with the notice requirements in Crim.R. 11(C)(2)(c) pertaining to the waiver of

constitutional rights, including the waiver of the requirement for the State to prove Patton’s

guilt beyond a reasonable doubt at trial. Although Patton claims that specific advisement

was not made, the record of the plea hearing establishes otherwise. The trial court

specifically advised Patton that: “At trial you cannot be found guilty unless the State

proved beyond a reasonable doubt to every member of the jury each and every element

of the offense.” Plea Hearing Trans. (Apr. 15, 2016), p. 8. The same advisement was

also provided in the plea form, which Patton signed and told the trial court he reviewed

and understood.

       {¶ 10} We further find that the trial court’s explanation of the constitutional rights

that Patton was waiving upon pleading guilty was not “barely comprehensible” to a person

of Patton’s education level. The record establishes that the trial court’s explanation was

clear and that Patton expressed no confusion with regards to the explanation at the plea

hearing.

       {¶ 11} Contrary to Patton’s claim otherwise, the trial court also specifically advised

Patton of the effect of his guilty plea as required by Crim.R. 11(C)(2)(b). Specifically, the

trial court advised Patton that: “By pleading guilty, you admit the truth of the facts the

prosecutor put on record; you admit that you committed the offense of breaking and

entering, a felony of the fifth degree * * *[.] Do you understand that?” Plea Hearing

Trans. (Apr. 15, 2016), p. 8. Patton thereafter indicated that he understood the effect of
                                                                                         -6-


his guilty plea, which was also provided to him in the plea form.

       {¶ 12} The only omission we could find in the trial court’s plea colloquy was the

non-constitutional advisement that the court could proceed to judgment and sentence

upon the acceptance of Patton’s guilty plea.        However, that advisement was also

contained in the plea form, which again, Patton indicated he read and understood. As

we recently discussed in State v. Miller, 2d Dist. Montgomery No. 27079, 2017-Ohio-478,

a trial court is deemed to have substantially complied with Crim.R. 11(C)(2)(b) under such

circumstances. Id. at ¶ 13-16. See also State v. Summerall, 10th Dist. Franklin No.

02AP-321, 2003-Ohio-1652, ¶ 12 (finding the trial court substantially complied with

Crim.R. 11(C)(2)(b) despite its failure to advise the defendant at the plea hearing that the

court may proceed to judgment upon completion of the guilty plea process, because “in

the written guilty plea form, which [defendant] acknowledged that he understood and

which was explained to him by his counsel, he was informed that the trial court may

proceed with sentencing immediately”).

       {¶ 13} For the foregoing reasons, we find that Patton’s guilty plea to breaking and

entering was knowingly, intelligently, and voluntarily entered. Accordingly, Patton’s First

Assignment of Error is overruled.



                             Second Assignment of Error

       {¶ 14} Patton’s Second Assignment of Error is as follows:

       DEFENDANT’S CONVICTION FOR THE OFFENSE [OF] BREAKING AND

       ENTERING, IN VIOLATION OF ORC 2911.13(A) IS AGAINST THE

       MANIFEST      WEIGHT      OF    THE    EVIDENCE       AND     SHOULD      BE
                                                                                       -7-


       OVERTURNED.

       {¶ 15} Under his Second Assignment of Error, Patton claims his conviction for

breaking and entering is against the manifest weight of the evidence.

       {¶ 16} It is well-established that a guilty plea waives a defendant’s right to

challenge sufficiency or manifest weight of the evidence, as a guilty plea is a complete

admission of guilt. State v. Dalton, 2d Dist. Montgomery No. 24953, 2012-Ohio-3386,

¶ 7, citing Crim.R. 11(B)(1) and Huber Heights v. Duty, 27 Ohio App. 3d 244, 500 N.E.2d
339 (2d Dist.1985) and State v. Griggs, 103 Ohio St. 3d 85, 2004-Ohio-4415, 814 N.E.2d
51. Accord State v. Pierre, 2d Dist. Montgomery No. 23245, 2009-Ohio-3125, ¶ 11; State

v. Jamison, 2d Dist. Montgomery No. 21165, 2006-Ohio-4933, ¶ 38.           Therefore, by

entering a plea of guilty, Patton surrendered his right to have the State prove his guilt

beyond a reasonable doubt. Jamison at ¶ 38; see also State v. Williams, 6th Dist. Lucas

No. L-02-1221, 2004-Ohio-4856, ¶ 12.

       {¶ 17} Because Patton’s guilty plea is a complete admission of guilt that waived

his right to challenge the manifest weight of the evidence, his Second Assignment of Error

is overruled.



                                      Conclusion

       {¶ 18} Having overruled both of Patton’s assignments of error, the judgment of the

trial court is affirmed.

                                    .............



DONOVAN, J. and FROELICH, J., concur.
                          -8-




Copies mailed to:

Megan M. Farley
Joyce M. Deitering
Hon. Richard J. O’Neill